Citation Nr: 9910260	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  92-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service connected 
anxiety disorder, currently evaluated as 70 percent 
disabling, to include 38 C.F.R. § 4.16(c). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico, which confirmed a 70 percent rating evaluation 
for the veteran's service connected nervous disability.  In 
February 1992, a hearing was held at the RO.  This matter was 
previously before the Board in April 1993, wherein upon 
review of the evidence, the Board remanded the case for 
additional development.  That action has been completed.


FINDINGS OF FACT

1.The veteran's only service-connected disability is a 
generalized anxiety disorder, which is productive of severe 
impairment of social and industrial adaptability, and rated 
as 70 percent disabling. 

2.  The veteran has occupational experience as a dishwasher 
and reportedly last worked full time in 1946.  He has eight 
years of education.

3.  The generalized anxiety disorder is productive of severe 
impairment of social and industrial adaptability.

4.  The generalized anxiety disorder prevents him from 
obtaining and maintaining substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 70 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
1991); 38 C.F.R. § Part 4, Diagnostic Code 9400 (1998).

2.  The criteria for entitlement to 100 percent schedular 
evaluation based on individual unemployability due to 
generalized anxiety disorder pursuant to 38 C.F.R. § 4.16(c) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991). 38 
C.F.R. § 4.16(c) Diagnostic Code 9400 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his psychiatric disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board finds that no further development of 
the record is necessary before appellate disposition is 
completed.  

In this regard, a VA social and industrial survey was 
conducted in July 1996.  In October 1996, the RO requested 
the VA medical facility to furnish the report.  The report of 
the social and industrial survey was not located.  However, 
there is a report social and industrial survey, which was 
conducted in May 1995.  As such, the Board finds the record 
provides an appropriate basis for rendering a decision and 
another social and industrial survey is not required.  
Accordingly, the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  

The veteran seeks a disability rating higher than that 
currently in effect for his service connected generalized 
anxiety disorder.  That disorder is currently evaluated as 
70 percent disabling under Diagnostic Code 9400 of the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

Under Diagnostic Code 9400, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  The revised 
schedular criteria became effective in November 1996.

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

The veteran has been receiving ongoing treatment for his 
psychiatric problems through VA medical facilities and by a 
VA fee-basis psychiatrist.

Of record is medical reports from a fee-basis treating 
psychiatrist, dated in 1989 and December 1990.  In December 
1990, the fee-basis psychiatrist indicated that the veteran 
reported anxiety, tranquility, internal vibrations, 
apprehension, insecurity, fearfulness, poor toleration, and 
frustration.  The examiner stated that the veteran heard 
voices, that everything bothered him, that he felt 
emotionally unstable, that he experienced sleep disturbance, 
family problems, low tolerance for noises and somatizations 
associated to hysterical defenses.  He reported feeling 
irritable, repentant, persecuted, forgetful, and sensitive to 
stressful situations.  He preferred to be alone and avoided 
others as he feels others speak of him. 

The examination showed that the veteran was appropriately 
nourished, casually dressed, with a normal gait and 
coordination.  He sat erect and cooperated when questioned.  
He was non-threatening and his tone and pitch of voice were 
considered normal.  There was evidence of ideas of reference, 
psychoneurotic symptoms, confusion, ambivalence, marked 
insecurity, family problems, poor socialization, affected 
cognitive processes and feelings of rejection.  There was 
also evidence of illogical thoughts, persecutory ideas, 
visual and auditory perceptual problems, poor judgment, fair 
insight, affective memory and incoherence, and superficial 
affect and anxious mood.  

The examiner concluded that the veteran needed to continue in 
psychiatric treatment in a long term basis.  The examiner 
noted that his social and industrial adaptabilities were 
considered poor and that medication was necessary.  The 
diagnoses were chronic schizophrenia, undifferentiated type; 
passive aggressive personality; and atypical depression.

A VA psychiatric examination report dated in June 1991 shows 
that the veteran was spontaneous, coherent, relevant and well 
organized.  There was no thought disorder detected.  
"Referential ideas manifested."  There was no evidence of 
delusional material.  There was no perceptive disorder.  
There was no blocking or any thought disorder detected.  He 
was oriented in the three spheres.  There were some lapses in 
memory observed.  The veteran seemed depressed and admitted 
occasional suicidal ideations, but was not considered a risk.  
Concentration was diminished and judgment preserved.  There 
was a predominant floating anxiety and depressive tone.  The 
examiner provided a diagnosis of Axis I, generalized anxiety 
disorder with depressive features and indicated that the 
highest level of adaptive function was fair.

Of record is a medical report from a fee-basis treating 
psychiatrist, dated in December 1991.  At that time, the 
examiner indicated that the veteran reported anxiety, memory 
lapses, depressive states, somatizations associated to 
hysterical defenses, forgetfulness, ambivalence, family 
problems, insecurity associated with to confusion, and sleep 
disturbances.  He stated that he was negative and 
pessimistic, that he remained isolated as much as possible, 
that he avoided crowds of people, that he did not tolerate 
noises and was very irritable.  He reported crying often, 
harboring suicidal ideations.  He reported that his mind 
often went blank, affecting his concentration and cognitive 
processes.  He did not end tasks that he began and felt 
emotionally unstable.  He indicated that he heard voices, had 
person-persecutory delusive ideas and believed others were 
talking about him.

The examination showed that the veteran was non-threatening 
and his tone and pitch of voice were considered normal.  
Conversation was mostly centered on his many preoccupations, 
somatic and emotional problems, resentment and poor 
acceptance of frustration in accepting life's demands 
accordingly.  There was also evidence of ideas of reference, 
attitude changes, psychoneurotic thoughts, incoherence and 
illogical thoughts, poor control of aggressive impulses, 
persecution-auditory hallucinations, feelings of guilt, 
family and interpersonal problems, poor judgment and insight 
as to time, with anxious mood and flattened affect.  

The examiner concluded that the veteran needed to continue in 
psychiatric treatment in a long-term basis.  He noted that 
his social and industrial adaptabilities were considered very 
poor, that he needed supervision, that medication was 
necessary, and that he was totally psychiatrically disabled 
to engage in gainful work activities.  The diagnoses were 
chronic schizophrenia, undifferentiated type; passive 
aggressive personality; and atypical depression.

A VA medical certificate dated in January 1992 provides a 
diagnosis of major depression.  The veteran reported being 
continually depressed and suicidal.  He was logical, 
relevant, and coherent.  There were no hallucinations or 
delusions.  Mood and affect were depressed.

In February 1992, the veteran's spouse testified at a hearing 
before the hearing officer of the RO.  The veteran was 
present at the hearing but did not provide testimony.  The 
veteran's spouse testified that his symptoms had become 
progressively worse over time.  She indicated that he was 
very irritable and could not do anything for an extended 
period of time, including sitting in his hammock for a long 
period of time.  She indicated that he didn't sleep at night, 
but rather walked around the house.  He had feelings of 
persecution, he talked of suicide, and he had been losing 
weight.  He neglected himself, including his personal hygiene 
and his spouse must oversaw his daily personal activities.  
She indicated that his attempts to secure employment were 
unsuccessful because of his temper, violent tendency and 
hyperactivity.  He was also depressed and had frequent crying 
spells.  She noted that he was unable to manage his money.  

Of record is a medical report from a fee-basis treating 
psychiatrist, dated in February 1993.  The psychiatrist 
reported that the veteran was appropriately nourished, 
casually dressed, with a normal gait and coordination.  He 
sat erect and cooperated when questioned.  He was non-
threatening and his tone and pitch of voice were considered 
normal.  Conversation was mostly centered on his many 
preoccupations, somatic and emotional problems, resentment 
and poor acceptance of frustration in accepting life's 
demands accordingly.  There was also evidence of ideas of 
reference, attitude changes, psychoneurotic thoughts, 
incoherence and illogical thoughts, poor control of 
aggressive impulses, persecution-auditory hallucinations, 
feelings of guilt, family and interpersonal problems, poor 
judgment and insight as to time, with anxious mood and 
flattened affect.  

The examiner concluded that the veteran needed to continue in 
psychiatric treatment in a long-term basis.  He noted that 
his social and industrial adaptabilities were considered very 
poor, that he needed supervision, that medication was 
necessary, and that he was totally psychiatrically disabled 
to engage in gainful work activities.  The diagnoses were 
chronic schizophrenia, undifferentiated type; passive 
aggressive personality; and atypical depression.

Received in June 1993 was a claim for increased compensation 
based in unemployability.  At that time, the veteran 
indicated that he had last worked full time in 1946.  He had 
8 years of education.

The veteran underwent a VA compensation and pension 
examination before a VA Board of psychiatrists in June 1993.  
The veteran reported that he had not worked for several 
years, though he had been working on his farm.  There was no 
history of psychiatric hospitalizations.  The veteran 
reported often hearing voices and that he did not tolerate 
noises.  The veteran indicated that he usually stayed home 
and that he became rather forgetful at times.  

The examination showed that the veteran was dressed casually, 
though not very clean, carrying himself with an appropriate 
posture and gait.  The examination revealed that there was a 
strong voluntary component and that his affect did not 
correspond with his multiple complaints.  There were no 
delusions, perceptive disorders, or looseness of 
associations.  He was oriented times three, memory was not 
grossly impaired and concentration was fairly good.  There 
were no suicidal ideations detected, judgment was not 
impaired, and he could differentiate between right and wrong.  
The veteran denied drinking.  It was noted that there was 
record of chronic alcohol abuse and smoking.  A diagnosis of 
generalized anxiety disorder was provided with the highest 
level of adaptive function said to be fair.

Of record is medical report from a fee-basis treating 
psychiatrist, dated in May 1995.  The examination showed that 
the veteran was appropriately nourished, casually dressed, 
with a normal gait and coordination.  He sat erect and 
cooperated when questioned.  He was non-threatening and his 
tone and pitch of voice were considered normal.  There was 
also evidence of ideas of reference, psychoneurotic symptoms, 
confusion, ambivalence, marked insecurity, family problems, 
mental blocking, poor socialization, affected cognitive 
processes and feelings of rejection.  There was also evidence 
of illogical thoughts, persecutory ideas, visual and auditory 
perceptual problems, poor judgment, fair insight, affected 
memory, incoherence and superficial affect and anxious mood.  

The examiner concluded that the veteran needed to continue in 
psychiatric treatment in a long-term basis.  He noted that 
his social and industrial adaptabilities were considered 
poor, and that medication was necessary.  The diagnoses were 
chronic schizophrenia, undifferentiated type; passive 
aggressive personality; and atypical depression

In May 1995, a VA social and industrial field survey was 
undertaken.  The veteran indicated that he had a seventh 
grade education, that he had been an unskilled laborer, that 
he had remained unemployed since service, and that he was not 
involved in any educational activities.  He stated that he 
received fee-basis treatment with a psychiatrist whose name 
escaped him.  He indicated that he experienced sporadic 
suicidal thoughts, that he felt someone was following him, 
and that he heard voices that called out his name.  He 
indicated that he lacked any kind of energy or drive to 
undertake any kind of tasks.  When he tries something, he is 
unable to complete it.  He stated that he has lost his desire 
to live. 

He reported frequent attacks in which he screamed, took off 
his clothes, felt that he would die, and became extremely 
restless.  He stated that he generally read the bible and 
walks around the house.  The interviewer also spoke with two 
neighbors who indicated that he was relatively cordial, that 
he frequently conversed with her, and that he occasionally 
has coffee with her.  It was also indicated that he often got 
out of the house, both on foot and in his car.  He was seen 
mowing his lawn and there as no evidence of aggressive 
behavior.

Of record is a medical report from a fee-basis treating 
psychiatrist, dated in May 1996.  The examination showed that 
the veteran was appropriately nourished, casually dressed, 
with a normal gait and coordination.  He sat erect and 
cooperated when questioned.  He was non-threatening and his 
tone and pitch of voice were considered normal.  Conversation 
was mostly centered on his many preoccupations, emotional 
problems, inability to realize different jobs, resentment and 
poor acceptance of frustration in terms of life's demands 
accordingly.  There was evidence of ideas of psychoneurotic 
thoughts, poor control of aggressive impulses, feelings of 
guilt, poor judgment and insight, with anxious mood and 
flattened affect.  There were ideas of reference, attitude 
changes, incoherence and illogical thoughts, persecutory 
auditory hallucinations, family and interpersonal problems, 
and poor orientation as to time.  

The examiner concluded that the veteran needed to continue in 
psychiatric treatment in a long-term basis.  He noted that 
his social and industrial adaptabilities were considered very 
poor, that he needed supervision, and that he was totally 
psychiatrically disabled to engage in gainful work 
activities.  The diagnoses were chronic schizophrenia, 
undifferentiated type and atypical depression.

The veteran underwent a VA examination in August 1996.  The 
veteran reported variable behavior.  He was very vague in his 
complaints.  He referred that at times he wished he were not 
alive.  He had multiple somatic complaints, including 
dizziness, and referred that he had been impotent for a 
number of years.  He described a sensation that nobody wants 
him and that he is not productive and is useless.  

The examination showed that the veteran was well developed, 
well nourished, aware of the interview situation, in contact 
with reality, and responded in a relevant and coherent 
manner.  He reported no delusions or hallucinations.  He 
vaguely mentioned referential thoughts like people following 
him, but there were no organized delusional ideas and no true 
persecutory delusions.  He referred feelings of 
worthlessness, death wishes, although no actual suicidal 
plans, attempts or ideas, nor homicidal thoughts.  He 
indicated that he was irritable, often towards his wife, that 
he was bothered by noises and that he often doesn't feel like 
getting involved in anything in particular.  His affect was 
adequate to the emotional content.  He reported that he often 
became very anxious and desperate, as if he could not breath, 
usually occurring at night.  He was oriented in person, place 
and time, and his memory was adequately preserved.  His 
intellectual functioning was average, judgment was fair, and 
insight was very poor.  A diagnosis of generalized anxiety 
disorder with some depressive features was provided and a 
Global Assessment of Functioning (GAF) code of 60-65 was 
provided.

Of record is a medical report from a fee-basis treating 
psychiatrist, dated in December 1996.  The examination showed 
that the veteran was appropriately nourished, casually 
dressed, with a normal gait and coordination.  He sat erect 
and cooperated when questioned.  He was non-threatening and 
his tone and pitch of voice were considered normal.  There 
was evidence of ideas of psychoneurotic thoughts, family 
problems, affected cognitive processes and feelings of 
rejection.  There was marked insecurity and confusion, poor 
socialization, confusion, ambivalence, and mental blocking.  
There was also evidence of visual and auditory perceptual 
problems, an affected memory, and incoherence.  There were 
illogical thoughts, persecutory ideas, poor judgment, fair 
insight, and superficial and anxious mood.  

The examiner concluded that the veteran needed to continue in 
psychiatric treatment in a long-term basis.  He noted that 
his social and industrial adaptabilities were considered 
poor, and that medication is necessary.  The diagnoses were 
chronic schizophrenia, undifferentiated type and atypical 
depression.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM IV).

To summarize, the reports from the fee-basis psychiatrist 
reflect that the veteran's social and industrial adaptability 
were very poor.  The May 1996 report indicates that he was 
psychiatrically disabled to engage in gainful work 
activities.  However, opinions rendered by the psychiatrist 
were based in part on the findings and complaints, which the 
psychiatrist diagnosed as schizophrenia.  In this regard, 
three VA psychiatric examinations were conducted in 
conjunction with the veteran's claim, to include an 
examination by a board of three psychiatrists in June 1993, 
who reviewed all records.  The most recent examination 
report, conducted in August 1996 also reflects that the 
records were reviewed.  These VA examination reports fail to 
show a diagnosis of schizophrenia.  Regardless, the Board 
points out service connection is not in effect for 
schizophrenia.

The most recent VA examination showed that the veteran had 
feelings of worthlessness, a death wish, occasional 
irritability, depression, tenseness, poor insight, and 
anxiety.  However, there was no suicidal plans, attempts or 
ideas.  Additionally, he was oriented, and had fair judgment.  
His memory was also adequate.  

The VA examinations in June 1991 and June 1993 described his 
highest level of function the prior year as fair.  
Additionally, the August 1996 GAF score was 60-65, which 
translates into no more than moderate symptoms.  The current 
findings do not show symptoms bordering on a gross 
repudiation of reality or virtual isolation as to result in 
the ability to obtain and retain employment as required by 
the old rating criteria nor the required symptoms which 
result in total occupational and social impairment as 
required under the revised rating criteria.  Therefore, the 
evidence cannot be said to show that the veteran manifests 
the symptomatology required for a 100 percent schedular 
evaluation under the old or revised rating criteria.

The only service connected disability, and in view of the 
previously discussed rating of 70 percent, the provisions of 
38 C.F.R. § 4.16(c) (effective prior to November 1996) must 
be considered.  In such cases where the only compensable 
service connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c).

In this regard, the veteran's fee basis psychiatrist, who has 
been treating him at least since 1989, and whose most recent 
report was dated in December 1996, has indicated in several 
reports that the veteran's social and industrial adaptability 
was poor.  Additionally, his spouse has testified that his 
attempts to secure employment were unsuccessful because of 
his temper, violent tendency and hyperactivity.  He was also 
depressed and had frequent crying spells.  As previously 
indicated the August 1996 GAF score was 60-65, which 
translates into no more than moderate symptoms.  However, 
that examination also showed the veteran had feelings of 
worthlessness, a death wish, occasional irritability, 
depression, tenseness, poor insight, and anxiety.  

The Board finds that the evidence is in equipoise as to 
whether the veteran's service connected psychiatric disorder 
is so debilitating as to prevent the veteran from obtaining 
and maintaining substantial gainful employment consistent 
with his education and occupational experience.  As such the 
benefit of the doubt doctrine is applicable and must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107.  
Accordingly, it is the Board's judgment that a 100 percent 
schedular rating is thus warranted pursuant to 38 C.F.R. § 
4.16(c), which was in effect prior to November 1996. 



ORDER

Entitlement to 100 percent schedular evaluation pursuant to 
38 C.F.R. § 4.16(c) is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



